Citation Nr: 1529974	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome.  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to an initial disability rating in excess of 0 percent for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from February 1978 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2014, the Board issued a decision denying service connection for GERD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted a Joint Motion for Remand (JMR), vacating the Board decision.  In January 2015, the Board remanded the issues of entitlement to service connection for right ear hearing loss and GERD for further development.  That development was substantially complied with regarding the right ear hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, entitlement to service connection for GERD, and entitlement to an initial disability rating in excess of 0 percent for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated May 2010, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in July 2010 and November 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

Service Connection - Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that left ear hearing loss and tinnitus have been granted by a January 2015 rating decision.  Therefore, only right ear hearing loss is addressed in this decision.  

The Veteran contends that he has right ear hearing loss that is related to his active service.  The Veteran reported noise exposure during active service, which is consistent with his MOS.

The Veteran was afforded a VA examination in July 2010.  At that time, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
25
25

His speech recognition score was 100 percent. 

The Veteran was afforded another VA examination in November 2014.  At that time, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
35
35

His speech recognition score was 94 percent. 

The Board notes that the Veteran's puretone thresholds and his speech recognition scores do not show hearing loss for VA purposes.  

Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have right ear hearing loss for VA purposes.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

In January 2015, the RO granted service connection for left ear hearing loss at 0 percent disabling.  In March 2015, the RO denied reopening a claim of entitlement to service connection for carpal tunnel syndrome.  Subsequently in June 2015, the Veteran submitted a notice of disagreement regarding the issues of entitlement to a disability rating in excess of 0 percent for left ear hearing loss and whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome.  Therefore, the Board finds that the Veteran successfully submitted a timely notice of disagreement regarding the January 2015 and March 2015 rating decisions.  The Board must remand the claims for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board remanded the issue of entitlement to service connection for GERD in January 2015 to comply with the December 2014 JMR.  The December 2014 JMR stated that the June 2010 examiner did not provide an adequate rationale for his negative nexus opinion.  

The July 2010 examiner provided this nexus opinion: The multiple episodes of nausea, diarrhea, and vomiting during service were attributed to viral gastroenteritis or antibiotic use.  The examiner noted no entries supporting a GERD diagnosis during enlistment.  Therefore it is less likely that the Veteran's current GERD is related to military service.

The April 2015 examiner provided the following rationale: The claims file does not document the diagnosis of or treatment for GERD in service. The claims file does not document symptoms suggestive of GERD in service.  Review of the claims file shows visits for viral gastroenteritis or GI issues related to antibiotic use.  These visits were less likely than not indicative of the onset of GERD.

The Board notes that these statements are extremely similar in nature and are conclusory, without adequate rationale.  Therefore, the examiner is asked to provide an addendum opinion explaining why repeated gastroenteritis symptoms would not be indicative of GERD or cause GERD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a Statement of the Case addressing the issues of entitlement to an initial disability rating in excess of 0 percent for left ear hearing loss and whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to these matters.

2.  Return the claims file to the April 2015 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the gastrointestinal complaints during service and any lay complaints.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's GERD manifested during service or is causally or etiologically related to service?  If the examiner finds that the Veteran's GERD is not of the same etiology as his complaints in service, then an opinion differentiating them should be provided.  The examiner must indicate the medical basis differentiating the gastrointestinal complaints during service and GERD.  Address the Veteran's assertion that his gastrointestinal problems during service were actually early symptoms of GERD or that they caused his current diagnosis of GERD.    

A complete rationale for any opinion offered should be provided.  If an additional examination is required for the examiner to sufficiently address this question, then a new examination should be afforded.  

3.  Should a new VA examination be found necessary, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


